MEMORANDUM **
Arizona state prisoner George M. Lopez appeals pro se the district court’s summary judgment dismissal of his 42 U.S.C. § 1983 complaint, alleging that prison officials violated his constitutional rights by failing to give him adequate medical care for his Hepatitis C disease. We affirm.
*39The district court did not err in granting summary judgment. Taking the facts in a light most favorable to Lopez, he did not establish that the defendants were deliberately indifferent to his serious medical needs. The record demonstrates that, at most, Lopez has disagreed with prison physicians about treatment for his medical condition. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996) (concluding that difference of opinion between inmate and physician regarding treatment does not amount to deliberate indifference).
Accordingly, defendants’ conduct did not violate a constitutional right. See Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001) (if no constitutional right was violated, “there is no necessity for further inquiries concerning qualified immunity”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.